DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sheesley 2013/0206415 and in view of Kreneck 2009/0078410.
In Re Claim 1, Sheesley teaches a method of storing and moving proppant, the method comprising:											providing a supply of fracking proppant (276, Fig. 2) at a remote location; providing a plurality of containers (270) to the desired location, each container having a top, a plurality of walls extending from the top and terminating at an outlet (308) for discharge of proppant therefrom and a flow gate (312)  positioned adjacent the outlet to control flow of proppant from an interior volume of the container through the outlet;											filling the plurality of containers with fracking proppant at the remote location; (See Fig. 5) (Paragraph 78) transporting the plurality of containers from the remote location to a well site location; (Paragraph 79-81)											staging the plurality of container at the well site location; and tracking the amount of proppant on hand at the well site location. (Paragraph 83)
Sheesley does not teach tracking the amount of proppant on hand at the well site location.
However, Kreneck teaches tracking the amount of proppant on hand at the well site location. (abstract and Paragraph 3) 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to track the amount of proppant in the method of Sheesley as taught by Kreneck in order to prevent delays in the operation due to running out of material.
In Re Claim 2, Sheesley teaches stacking the plurality of containers at the well site one top of one another so that a bottom of one of the plurality of containers overlies the top of another one of the plurality of containers to thereby define a stack to reduce the footprint of the plurality of containers. (Paragraph 83, Fig. 3) 
In Re Claim 3, Sheesley teaches wherein the transporting includes positioning each of the plurality of containers when proppant is positioned therein adjacent a fracturing operation of a production field. (Paragraph 79-81)
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sheesley/Kreneck  as applied to claim 1 above, and further in view of French 4,745,952.
In Re Claim 5, Sheesley/Kreneck teach the method of Claim 1 as discussed above.
Sheesley/Kreneck does not teach positioning prongs of a forklift in one or more slots positioned adjacent the bottom of each of the plurality of containers in an open space region to thereby enhance lifting and positioning of the containers for stacking and moving the plurality of containers.
However, French teaches positioning prongs of a forklift (36) in one or more slots positioned adjacent the bottom of each of the plurality of containers in an open space region to thereby enhance lifting and positioning of the containers for stacking and moving the plurality of containers. (See Fig. 1) 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to position prongs of a forklift in slots of container in the method of Sheesley/Kreneck as taught by French in order to use a readily available means to position containers.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Beitler and Mintz teach stackable proppant containers with fork slots.  Beckel et al. and Mackenzie et al. teach transporting proppant material in containers.						Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN F MYERS whose telephone number is (571)270-1160.  The examiner can normally be reached on M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GLENN F. MYERS
Examiner
Art Unit 3652



/GLENN F MYERS/               Examiner, Art Unit 3652